Title: To Thomas Jefferson from Thomas Eston Randolph, 23 September 1821
From: Randolph, Thomas Eston
To: Jefferson, Thomas

Dear SirAshton
23d Septr 1821Soon after seeing you yesterday at the Mill, I recollected there was an error in the acceptance of your order on Randolph & Colclaser.Our object in requesting the order might be drawn at 10 days sight was, that we might have advantage of that time after Mr Peyton’s return home—whereas the acceptance is evidence of its being presented—and is consequently due at 10 days from its date—If you will have the goodness to destroy that order and will take the trouble to draw another on us, I promise you it shall be accepted so soon as it is presentedMy Son having rode out this morning prevents my sending you the $50—which I promised—but you shall certainly receive it tomorrow—I pray you to accept assurance of my esteem and affectionate regards—Thos Eston Randolph